UNPUBLISHED ORDER
                           Not to be cited per Circuit Rule 53



              United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604

                              Submitted May 19, 2005*
                               Decided May 20, 2005

                                        Before

                      Hon. WILLIAM J. BAUER, Circuit Judge

                      Hon. JOHN L. COFFEY, Circuit Judge

                      Hon. DANIEL A. MANION, Circuit Judge

No. 05-1227

SUSAN GODIN,                                  Appeal from the United States District
    Plaintiff-Appellant,                      Court for the Northern District of
                                              Indiana, South Bend Division
      v.
                                              No. 3:03cv0827
WHIRLPOOL CORPORATION,
    Defendant-Appellee.                       Allen Sharp,
                                              Judge.

                                      ORDER

       Susan Godin appeals the district court’s order granting summary judgment to
her former employer, Whirlpool Corporation, on her sexual harassment and
retaliation claims, see 42 U.S.C. § 2000e et seq. We affirm.

       Godin claims that her supervisor, Larry Curtis, sexually harassed her and
retaliated against her while she was employed in Whirlpool’s engineering
department from March 2001 until May 2003. On one occasion Curtis observed
Godin viewing a sexually explicit email and asked that she forward it to him.
Thereafter, Godin, unprompted, sent several other sexually explicit jokes or pictures
to Curtis. For his part, Curtis invited Godin into his office to view sexually explicit


       *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-1227                                                                    Page 2

material on his computer. The first time, she did not express discomfort, but on two
other occasions told him that she did not want to see the images and left his office.
After the third time that Curtis called Godin into his office, she asked him to leave
her alone. However, she continued to send Curtis emails that contained explicit
images or jokes. Curtis also made comments to Godin that she found offensive,
including remarks about the size of her breasts.

       As a member of the “kitchen team,” Godin’s engineering duties primarily
consisted of creating parts lists and distributing parts for such products as garbage
disposals, hot water dispensers, and Matsushita vacuum cleaners. But in April 2002
Curtis informed Godin that she would be assigned clerical work by his supervisor,
whose administrative assistant was retiring. Godin was assigned to compile
financial reports, which occupied approximately one quarter of her working time,
primarily in the first week of each month. Her work for Matsushita was reassigned
to another employee. Godin’s job title, level classification, and salary remained the
same, but she was moved to another cubicle within the office.

       During this time, Curtis continued to make inappropriate remarks to Godin,
and in October 2002, she reported him to Whirlpool’s human resources department.
After an investigation, Whirlpool determined that Curtis had fostered an
environment of sexual banter and violated the company’s sexual harassment policy.
The company issued a written warning, and Curtis formally apologized to his
department. Godin was assigned to a different supervisor. Shortly thereafter Godin
complained to the human resources department about her clerical responsibilities.
Whirlpool responded by reassigning the financial reporting duties to a different
employee, and Godin returned to her engineering duties, including her work for
Matsushita, full-time. She voluntarily left Whirlpool for other employment in May
2003.

       After exhausting her administrative remedies, Godin brought an action
against Whirlpool and three individual defendants, alleging federal claims of sexual
harassment, age discrimination, and gender discrimination, as well as state-law
claims of negligent retention and intentional infliction of emotional distress. Godin
later voluntarily dismissed the claims against the individual defendants. The
district court granted Whirlpool’s motion to dismiss as to all claims except those for
sexual harassment, retaliation, and negligent retention. Whirlpool then moved for
summary judgment on the remaining claims.
         The district judge adopted in full the report and recommendation of the
magistrate judge, who recommended granting summary judgment on both federal
claims and dismissing the negligent retention claim on jurisdictional grounds. With
respect to the sexual harassment claim, the magistrate judge determined that Godin
did not demonstrate that she suffered either a tangible employment action or a
hostile work environment. As for Godin’s retaliation claim, the magistrate judge
No. 05-1227                                                                      Page 3

determined that she could not make her case under either the direct or indirect
method because, among other shortcomings, she did not suffer an adverse
employment action. We review de novo the district court’s grant of summary
judgment in favor of Whirlpool, viewing the record in the light most favorable to
Godin. McPherson v. City of Waukegan, 379 F.3d 430, 437 (7th Cir. 2004).

       Godin first challenges the district court’s finding that she did not suffer an
adverse employment action for purposes of her retaliation claim. She argues that
the assignment of clerical work was an adverse employment action, and that
Whirpool’s stated reasons for that assignment were pretextual.

        A plaintiff may prove retaliation by demonstrating that she engaged in
protected activity and suffered an adverse employment action as a result. Stone v.
City of Indianapolis Pub. Util. Div., 281 F.3d 640, 644 (7th Cir. 2002). Or, a plaintiff
may proceed under the indirect method, which requires a showing that after
engaging in protected activity, the plaintiff, and not any other similarly situated
employee, was subjected to an adverse employment action although she was
performing her job in a satisfactory manner. Id.

       Godin’s claim fails because she did not demonstrate that she suffered the
adverse employment action that is required under either method of proving
retaliation. Hottenroth v. Vill. of Slinger, 388 F.3d 1015, 1029 (7th Cir. 2004); see
Stone, 281 F.3d at 644. The temporary addition of clerical work to Godin’s
responsibilities does not rise to the level of an adverse employment action because
her job title, classification level, and salary remained the same; she retained the
bulk of her engineering responsibilities; and she was relieved of the new task as
soon as she expressed her dissatisfaction with it. See Quantock v. Shared Mktg.
Servs., Inc., 312 F.3d 899, 903 n.1 (7th Cir. 2002) (“temporary change in job
responsibilities” not an adverse employment action absent a significant
diminishment of material responsibilities).

       Godin next argues that the district court erred in its determination that she
did not suffer a tangible employment action for purposes of her quid pro quo sexual
harassment claim. She asserts that Curtis’s failure to promote her, “despite
receiving a very high rating after only one solid year in Service Engineering,”
constitutes a tangible employment action. She also asserts that Curtis would not
promote her in the future unless she engaged in sexual contact with him.

       We note first that since the Supreme Court’s decisions in Burlington Indus. v.
Ellerth, 524 U.S. 742, 760 (1998), and Faragher v. City of Boca Raton, 524 U.S. 775,
807 (1998), the concept of quid pro quo harassment has largely been abandoned;
courts distinguish instead between cases in which the plaintiff suffered a tangible
employment action and those in which no such action was taken. See Wolf v.
No. 05-1227                                                                        Page 4

Northwest Ind. Symphony Soc., 250 F.3d 1136, 1141-42 (7th Cir. 2001); Minor v. Ivy
Tech State Coll., 174 F.3d 855, 857 (7th Cir. 1999) (distinguishing between cases
involving “a supervisor’s extorting sexual favors” and the “creation of a hostile work
environment”). As for Godin’s argument, although a refusal to promote may qualify
as a tangible employment action, see Ellerth, 524 U.S. at 761; Herrnreiter v.
Chicago Hous. Auth., 315 F.3d 742, 744 (7th Cir. 2002), Godin has simply not
established that she was denied a promotion for which she was qualified, see Jordan
v. City of Gary, 396 F.3d 825, 833 (7th Cir. 2005). She failed to rebut evidence that
she had not expected a promotion after one year, and that she knew that promotion
from her level to the next generally took three years. She also produced no evidence
to substantiate her assertion that Curtis would not promote her in the future, and
given her assignment to a new supervisor after reporting Curtis, it seems unlikely
that Curtis could prevent her advancement at Whirlpool.

       Godin alludes to other issues in her brief, such as hostile work environment,
but does not adequately develop any arguments. See Spath v. Hayes Wheels Int’l-
Ind. Inc., 211 F.3d 392, 397 (7th Cir. 2000) (“[I]t is not this court’s responsibility to
research and construct the parties’ arguments.”). Perfunctory and undeveloped
assertions do not create grounds for appeal, see id; United States v. Hook, 195 F.3d
299, 310 (7th Cir. 1999).

      For the foregoing reasons, the judgment of the district court is AFFIRMED.